UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-------------------------------------------------------
                                                      :
DEONTE MIMS,                                          :        CASE NO. 1:18 CV 2276
                                                      :
         Plaintiff,                                   :
                                                      :
vs.                                                   :        OPINON & ORDER
                                                      :
SHIRLEY SMITH,                                        :
                                                      :
         Defendant.                                   :
                                                      :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

         Pro se Plaintiff Deonte Mims, an Ohio prisoner, has filed this civil rights action pursuant

to 42 U.S.C. § 1983 against Defendant Shirley Smith, Chairperson the Ohio Adult Parole

Authority. (Doc. No. 1.) In his Complaint, he challenges the constitutionality of the post-release

control portion of his state sentence, and the relief he seeks is “to have Post Release Control

Terminated.” (Id. at 5.)

         Pursuant to 28 U.S.C. § 1915A, federal courts are required to screen any action in which a

prisoner seeks redress from a governmental officer or employee, and to dismiss before service any

such action that the Court determines is frivolous or malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A; Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010).

         The Court finds that the plaintiff’s civil rights action must be dismissed.

         When a state prisoner challenges the fact or duration of his physical imprisonment and by

way of relief seeks a determination that he is entitled to immediate release or a speedier release,

his sole federal remedy is a writ of habeas corpus. Preiser v. Rodriguez, 411 U.S. 475, 475 (1973).
Case No. 1:18 CV 2276
Gwin, J.

A prisoner may not use a civil rights action as an alternative to a petition for a writ of habeas

corpus where he seeks to challenge the legality of his confinement. Id. at 489-90.

       The plaintiff’s Complaint challenging the post release control portion of his state sentence

falls within the realm of habeas corpus and fails to state a claim upon which he may be granted

relief under § 1983.

       Accordingly, the Complaint is dismissed pursuant to 28 U.S.C. § 1915A. The Court further

certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal from this decision could not be taken in

good faith.

       IT IS SO ORDERED.




Dated: January 28, 2019                               s/   James S. Gwin
                                                      JAMES S. GWIN
                                                      UNITED STATES DISTRICT JUDGE




                                                -2-
